Case: 17-13850   Date Filed: 04/10/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13850
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:16-cv-00971-MAP



DAWN BAKER,

                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 10, 2018)

Before ED CARNES, Chief Judge, TJOFLAT, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-13850     Date Filed: 04/10/2018   Page: 2 of 6


      Dawn Baker appeals the district court’s order affirming the Social Security

Commissioner’s final decision to deny her application for disability insurance

benefits and supplemental security income. The Administrative Law Judge relied

on vocational expert testimony to find that she was not disabled. Baker argues that

the ALJ failed to resolve inconsistencies between that testimony and the Dictionary

of Occupational Titles (DOT). We affirm because the ALJ had no duty to do that.

      Baker applied for disability insurance benefits and supplemental security

income in August 2012. She alleged a disability onset date of July 8, 2010, and

claimed that she was disabled due to depression, anxiety, and a foot condition

called sesamoiditis. She was 43 years old on the alleged onset date and 47 years

old on the date of the administrative hearing.

      At the hearing, the ALJ asked Baker about her foot condition. Baker said

she could walk for 15 to 30 minutes and that “[s]itting [wa]s okay,” but causes her

feet to swell. The ALJ asked if she could work a “sit-down job where you could

[get] up and down every 15 minutes.” She replied, “that would be fine with me.”

The ALJ explained that her answer “leads to an unfavorable decision,” so he asked

again if she could work a full-time sit-down job where she could get up every 15

minutes. Baker replied that she “would have a problem” with that kind of job

because “sitting down for a specific period of time” would make her feet swell.




                                          2
                Case: 17-13850       Date Filed: 04/10/2018      Page: 3 of 6


       After that testimony, the ALJ called the vocational expert. A vocational

expert is “an expert on the kinds of jobs an individual can perform based on his or

her capacity and impairments.” Phillips v. Barnhardt, 357 F.3d 1232, 1240 (11th

Cir. 2004). The ALJ asked the vocational expert to consider this hypothetical with

an eye toward identifying jobs that Baker could perform despite her impairments:

       [P]lease assume a younger individual[1] with a college degree [who is]
       precluded from performing all but sedentary work with a sit-stand
       option every 15 minutes with no hazards or climbing, unskilled,
       defined as routine and repetitive tasks, entry level, one to two step
       processes. With those limitations can you describe two jobs
       consistent with the DOT?

The vocational expert replied:

       Yes, your honor. By way of example, employment such as a
       document preparer under DOT number 249.587-018, sedentary level
       exertionally and unskilled, and the [Specific Vocational Preparation]
       is 2. And statewide, sir, [there are] approximately 2,200 such
       positions, while nationally [there are] approximately 44,000 such
       positions. And another example . . . would be that of a call-out
       operator under DOT number 237.367-014, sedentary level
       exertionally and unskilled, and that [Specific Vocational Preparation]
       is 2. And statewide . . . [there are] approximately 600, while
       nationally [there are] approximately 8,000 such positions.

       The ALJ relied on that testimony to conclude that Baker was not disabled

because she “is capable of making a successful adjustment to other work that exists

in significant numbers in the national economy.” Baker filed an administrative


       1
         A “younger individual” for purposes of the Social Security Act is anyone under 50
years old. 20 C.F.R. 4.1563 (“If you are a younger person (under age 50), we generally do not
consider that your age will seriously affect your ability to adjust to other work.”).
                                               3
               Case: 17-13850     Date Filed: 04/10/2018    Page: 4 of 6


appeal and the Appeals Council denied review, which made the ALJ’s decision

“the final decision of the Commissioner.” Miles v. Chater, 84 F.3d 1397, 1399

(11th Cir. 1996). She then sought review in the district court and argued that the

ALJ failed to verify that the vocational expert’s testimony was consistent with the

DOT. The district court ruled that the ALJ had no duty to verify that testimony

because vocational expert testimony “trumps” the DOT. Baker appealed.

      Our review is limited to whether the Commissioner’s decision is “supported

by substantial evidence and based on proper legal standards.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). We give “great

deference” to the ALJ’s factfindings, Hunter v. Comm’r of Soc. Sec., 808 F.3d
818, 822 (11th Cir. 2015), but not to its application of law, Miles, 84 F.3d at 1400.

      The Social Security Act sets out a five-step test to determine whether a

claimant is disabled. 20 C.F.R. § 404.1520. Each step is dispositive. Id. We need

only consider the fifth step, which states that a claimant is not disabled if in light of

her age, education, work experience, and residual functional capacity, she can do

other work, and that kind of work exists in significant numbers in the national

economy. Id. § 404.1566. An ALJ can make that determination by posing

hypothetical questions to a vocational expert. See Winschel, 631 F.3d at 1180.

      Baker contends that the ALJ erred in relying on the vocational expert’s

testimony. She argues that the testimony was inconsistent with the DOT and that a


                                            4
                Case: 17-13850       Date Filed: 04/10/2018       Page: 5 of 6


Social Security Ruling required the ALJ to resolve that inconsistency. Assuming

without deciding that the vocational expert’s testimony and the DOT were

inconsistent, Baker’s contention fails because we have held that “the VE’s

testimony ‘trumps’ the DOT” whenever the two conflict. Jones v. Apfel, 190 F.3d
1224, 1229–30 (11th Cir. 1999).2

       Baker also contends that the ALJ’s decision was erroneous because “the

residual functional capacity findings in the decision are slightly different than the

hypothetical given to the vocational expert.” The ALJ found that Baker could

perform “only entry level, unskilled work in a low-stress environment, defined as

routine and repetitive tasks with 1–2 step processes,” while the hypothetical to the

vocational expert did not contain the words “low-stress environment.” Baker

argues that the vocational expert’s testimony might have been different if the

hypothetical included those words.

       That contention fails because the findings and the hypothetical are

functionally identical. The ALJ used the term “low-stress” in its findings to

signify “routine and repetitive tasks with 1–2 step processes,” and the hypothetical



       2
          Baker asserts that a Social Security Administration ruling titled SSR 00-4p
“superseded” our Jones decision. That ruling cannot have superseded Jones because it lacks the
“force and effect of the law.” Heckler v. Edwards, 465 U.S. 870, 874 n.3, 104 S. Ct. 1532, 1535
n.3 (1984). Undeterred, Baker invites us to “publish a written decision finding that [SSR 00-4p]
is entitled to great respect and deference.” We cannot accept that invitation because we are
bound to apply the rule from Jones unless it is overruled by the Supreme Court or by this Court
sitting en banc. See Wood v. Comm’r of Soc. Sec., 861 F.3d 1197, 1206 (11th Cir. 2017).
                                               5
              Case: 17-13850    Date Filed: 04/10/2018   Page: 6 of 6


included that language almost verbatim. The omission of the words “low-stress

environment” could not have altered the vocational expert’s testimony.

      AFFIRMED.




                                        6